DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 5/14/2019. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (20180067697, pub. Mar. 8, 2018), hereinafter “Lee”.




A method comprising: 
reading encoded data from a group of memory cells of a memory subsystem (see Lee, Fig 1 par. [0050]: The error correction block 128 may perform error correction encoding based on data to be written in the nonvolatile memory device 110 through the memory interface 127.  The error correction encoded data may be provided to the nonvolatile memory device 110 through the memory interface 127, and see par. [0035]: The nonvolatile memory device 110 may receive a read command and an address from the controller 120, may read data from a storage space corresponding to the address, and may output the read data to the controller 120, and see par. [0036]: The nonvolatile memory device 110 may include a plurality of memory blocks BLK1 to BLKz.  Each of the memory blocks BLK1 to BLKz may include a plurality of memory cells.  The memory cells may form a storage space of the nonvolatile memory device 110.  Each of the memory blocks BLK1 to BLKz may further include selection transistors that allow memory cells to be selected independently of each other); 
obtaining a first population value based on a first number of memory cells in the group of memory cells having a read voltage within a first range of read voltages, wherein each read voltage represents one or more bits of the encoded data (see Lee, Fig 14 par. [0133]: the controller 120 may perform a reliability verification read operation on the nonvolatile memory device 110.  A number of on-cells that are obtained through the reliability verification read operation may be collected as the access environment information EI, and see Fig 6 par. [0076]: As three bits are written in each memory cell, each memory cell may be programmed to have a threshold voltage Vth belonging to one of the eight states, and see par. [0080]: The reliability verification read operation may make use of read voltages, the number of which is less than the number of read voltages used in a general read operation.  For example, the reliability verification read operation may include at least one of a first operation of performing first reading by using a first read voltage VR1); 
determining, using a first trained machine learning model, that an estimated raw bit error rate of the encoded data satisfies a first threshold based in part on the first population value (see Lee, Fig 1 par. [0081]: The storage device 100 may generate an access classifier by applying machine learning to the reliability verification read operation.  On the basis of the access classifier, the controller 120 may in advance classify (or predict) a result of the reliability verification read operation, and see par. [0129]: the access environment information EI may include information about a number of on-cells for the first read voltage VR1 and a number of off-cells for the second read voltage VR2 in a reliability verification read operation on a selected page, and see Fig 14 par. [0134]: In response to performing the reliability verification read operation, in an operation S520, the access classifier CF may obtain the classification result CR by using the collected environment information EI.  For example, the classification module 123_4 may predict (or classify) a rate of error bits (i.e., BER) that are generated upon performing not the reliability verification read operation but the read operation on a selected page); and 
initiating a first media management operation in response to determining that the estimated raw bit error rate satisfies the first threshold (see Lee, Fig 14 par. [0135]: whether the classification result CR indicates that a bit error rate BER is greater than a threshold value may be determined. If the classification result CR indicates that the bit error rate BER is greater than the threshold value, in an operation S540, the controller 120 may schedule a read reclaim operation of a page selected as a reliability verification read target or a memory block including the selected page).

Regarding independent claim 8, Lee discloses:
A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device (see Lee, Fig 1 par. [0034]: nonvolatile memory device 110, and see par. [0044]: The cores 122 may control overall operations of the controller 120 and may execute a logical operation, and see par. [0044]: The cores 122 may communicate with the external host device through the host interface 125, may communicate with the nonvolatile memory device 110 through the memory interface 127, and see par. [0047]: The host interface 125 may be configured to convey communications by using at least one of various communication manners, such as a small computer system interface (SCSI), and see par. [0003]: A storage device may be used as main storage in various electronic devices such as a computer), cause the processing device to: 
read encoded data from a group of memory cells of a memory subsystem (see Lee, Fig 1 par. [0050]: The error correction block 128 may perform error correction encoding based on data to be written in the nonvolatile memory device 110 through the memory interface 127.  The error correction encoded data may be provided to the nonvolatile memory device 110 through the memory interface 127, and see par. [0035]: The nonvolatile memory device 110 may receive a read command and an address from the controller 120, may read data from a storage space corresponding to the address, and may output the read data to the controller 120, and see par. [0036]: The nonvolatile memory device 110 may include a plurality of memory blocks BLK1 to BLKz.  Each of the memory blocks BLK1 to BLKz may include a plurality of memory cells.  The memory cells may form a storage space of the nonvolatile memory device 110.  Each of the memory blocks BLK1 to BLKz may further include selection transistors that allow memory cells to be selected independently of each other);  
obtain a first population value based on a first number of memory cells in the group of memory cells having a read voltage within a first range of read voltages, wherein each read voltage represents one or more bits of the encoded data (see Lee, Fig 14 par. [0133]: the controller 120 may perform a reliability verification read operation on the nonvolatile memory device 110.  A number of on-cells that are obtained through the reliability verification read operation may be collected as the access environment information EI, and see Fig 6 par. [0076]: As three bits are written in each memory cell, each memory cell may be programmed to have a threshold voltage Vth belonging to one of the eight states, and see par. [0080]: The reliability verification read operation may make use of read voltages, the number of which is less than the number of read voltages used in a general read operation.  For example, the reliability verification read operation may include at least one of a first operation of performing first reading by using a first read voltage VR1); 
determine, using a first trained machine learning model, that an estimated raw bit error rate of the encoded data satisfies a first threshold based in part on the first population value (see Lee, Fig 1 par. [0081]: The storage device 100 may generate an access classifier by applying machine learning to the reliability verification read operation.  On the basis of the access classifier, the controller 120 may in advance classify (or predict) a result of the reliability verification read operation, and see par. [0129]: the access environment information EI may include information about a number of on-cells for the first read voltage VR1 and a number of off-cells for the second read voltage VR2 in a reliability verification read operation on a selected page, and see Fig 14 par. [0134]: In response to performing the reliability verification read operation, in an operation S520, the access classifier CF may obtain the classification result CR by using the collected environment information EI.  For example, the classification module 123_4 may predict (or classify) a rate of error bits (i.e., BER) that are generated upon performing not the reliability verification read operation but the read operation on a selected page); and 
initiate a first media management operation in response to determining that the estimated raw bit error rate satisfies the first threshold (see Lee, Fig 14 par. [0135]: whether the classification result CR indicates that a bit error rate BER is greater than a threshold value may be determined. If the classification result CR indicates that the bit error rate BER is greater than the threshold value, in an operation S540, the controller 120 may schedule a read reclaim operation of a page selected as a reliability verification read target or a memory block including the selected page).

Regarding independent claim 15, Lee discloses:
A system comprising (see Lee, Fig 1 par. [0034]: storage device 100): 
a memory component (see Lee, Fig 1 par. [0034]: nonvolatile memory device 110) ; and 
a processing device, operatively coupled with the memory component (see Lee, Fig 1 par. [0035]: controller 120), to: 
read encoded data from a group of memory cells of the memory component (see Lee, Fig 1 par. [0050]: The error correction block 128 may perform error correction encoding based on data to be written in the nonvolatile memory device 110 through the memory interface 127.  The error correction encoded data may be provided to the nonvolatile memory device 110 through the memory interface 127, and see par. [0035]: The nonvolatile memory device 110 may receive a read command and an address from the controller 120, may read data from a storage space corresponding to the address, and may output the read data to the controller 120, and see par. [0036]: The nonvolatile memory device 110 may include a plurality of memory blocks BLK1 to BLKz.  Each of the memory blocks BLK1 to BLKz may include a plurality of memory cells.  The memory cells may form a storage space of the nonvolatile memory device 110.  Each of the memory blocks BLK1 to BLKz may further include selection transistors that allow memory cells to be selected independently of each other); 
obtain a first population value based on a first number of memory cells in the group of memory cells having a read voltage within a first range of read voltages, wherein each read voltage represents one or more bits of the encoded data (see Lee, Fig 14 par. [0133]: the controller 120 may perform a reliability verification read operation on the nonvolatile memory device 110.  A number of on-cells that are obtained through the reliability verification read operation may be collected as the access environment information EI, and see Fig 6 par. [0076]: As three bits are written in each memory cell, each memory cell may be programmed to have a threshold voltage Vth belonging to one of the eight states, and see par. [0080]: The reliability verification read operation may make use of read voltages, the number of which is less than the number of read voltages used in a general read operation.  For example, the reliability verification read operation may include at least one of a first operation of performing first reading by using a first read voltage VR1); 
obtain a second population value based on a second number of memory cells in the group of memory cells having a read voltage within a second range of read voltages, wherein the first range of read voltages does not overlap with the second range of read voltages (see Lee, Fig 1, Fig 6 par. [0080]: the reliability verification read operation may include at least one of a first operation of performing first reading by using a first read voltage VR1 and a second operation of performing reading by using a second read voltage VR2, and see par. [0133]: A number of off-cells that are obtained through the reliability verification read operation may be collected as the access environment information EI); 
determine, using a first trained machine learning model, that an estimated raw bit error rate of the encoded data satisfies a first threshold based in part on the first population value and the second population value (see Lee, Fig 1 par. [0081]: The storage device 100 may generate an access classifier by applying machine learning to the reliability verification read operation.  On the basis of the access classifier, the controller 120 may in advance classify (or predict) a result of the reliability verification read operation, and see par. [0129]: the access environment information EI may include information about a number of on-cells for the first read voltage VR1 and a number of off-cells for the second read voltage VR2 in a reliability verification read operation on a selected page, and see Fig 14 par. [0134]: In response to performing the reliability verification read operation, in an operation S520, the access classifier CF may obtain the classification result CR by using the collected environment information EI.  For example, the classification module 123_4 may predict (or classify) a rate of error bits (i.e., BER) that are generated upon performing not the reliability verification read operation but the read operation on a selected page); and 
initiate a first media management operation in response to determining that the estimated raw bit error rate satisfies the first threshold (see Lee, Fig 14 par. [0135]: whether the classification result CR indicates that a bit error rate BER is greater than a threshold value may be determined. If the classification result CR indicates that the bit error rate BER is greater than the threshold value, in an operation S540, the controller 120 may schedule a read reclaim operation of a page selected as a reliability verification read target or a memory block including the selected page).

Regarding claim 2, and similarly claim 9, Lee further discloses:
obtaining a second population value based on a second number of memory cells in the group of memory cells having a read voltage within a second range of read voltages (see Lee, Fig 1, Fig 6 par. [0080]: the reliability verification read operation may include at least one of a first operation of performing first reading by using a first read voltage VR1 and a second operation of performing reading by using a second read voltage VR2, and see par. [0133]: A number of off-cells that are obtained through the reliability verification read operation may be collected as the access environment information EI); and 
wherein: the estimated raw bit error rate of the data is further based in part on the second population value (see Lee, Fig 1 par. [0081]: The storage device 100 may generate an access classifier by applying machine learning to the reliability verification read operation.  On the basis of the access classifier, the controller 120 may in advance classify (or predict) a result of the reliability verification read operation, and see par. [0129]: the access environment information EI may include information about a number of on-cells for the first read voltage VR1 and a number of off-cells for the second read voltage VR2 in a reliability verification read operation on a selected page, and see Fig 14 par. [0134]: In response to performing the reliability verification read operation, in an operation S520, the access classifier CF may obtain the classification result CR by using the collected environment information EI.  For example, the classification module 123_4 may predict (or classify) a rate of error bits (i.e., BER) that are generated upon performing not the reliability verification read operation but the read operation on a selected page); and 
the first range of read voltages does not overlap with the second range of read voltages (see Lee, Fig 1, Fig 6 par. [0080]: the reliability verification read operation may include at least one of a first operation of performing first reading by using a first read voltage VR1 and a second operation of performing reading by using a second read voltage VR2, and see par. [0129]: the access environment information EI may include information about a number of on-cells for the first read voltage VR1 and a number of off-cells for the second read voltage VR2 in a reliability verification read operation on a selected page).

Regarding claim 3, and similarly claims 10 and 16, Lee further discloses wherein the estimated raw bit error rate is further based on: 
a program-erase count of the group of memory cells, 
a block of memory cells including the group of memory cells (see Lee, Fig 1 par. [0081]: The storage device 100 may generate an access classifier by applying machine learning to the reliability verification read operation.  On the basis of the access classifier, the controller 120 may in advance classify (or predict) a result of the reliability verification read operation, and see par. [0129]: the access environment information EI may include information about a number of on-cells for the first read voltage VR1 and a number of off-cells for the second read voltage VR2 in a reliability verification read operation on a selected page, and see Fig 14 par. [0134]: In response to performing the reliability verification read operation, in an operation S520, the access classifier CF may obtain the classification result CR by using the collected environment information EI.  For example, the classification module 123_4 may predict (or classify) a rate of error bits (i.e., BER) that are generated upon performing not the reliability verification read operation but the read operation on a selected page, and see par. [0036]: The nonvolatile memory device 110 may include a plurality of memory blocks BLK1 to BLKz.  Each of the memory blocks BLK1 to BLKz may include a plurality of memory cells), 
an indication of a word line that includes one or more of the group of memory cells, or 
an indication of a host that provided unencoded that was encoded and stored as the encoded data in the group of memory cells.

Regarding claim 4, and similarly claims 11 and 17, Lee further discloses selecting the first trained machine learning model based on the first media management operation (see Lee, par. [0008]: The processing unit may be configured to collect access result information and access environment information of the first accesses in the buffer memory and to generate an access classifier that predicts a result of a performance of a second access to the nonvolatile memory device by performing machine learning based on the access result information and the access environment information collected in the buffer memory, and see par. [0045]: The cores 123 may perform machine learning based on access environment information and access result information stored in the buffer memory 130.  For example, the cores 123 may generate (or update) learning results, such as decision tree, neural network, and support vector machine, as an access classifier by performing machine learning).

Regarding claim 5, and similarly claims 12 and 18, Lee further discloses wherein the first media management operation is: 
a calibration of threshold voltages used to interpret read voltages stored by a memory cell, 
a data retention check to determine whether the encoded data should be decoded, re- encoded, and re-written to the memory subsystem, or 
an error-correcting code decode operation (see Lee, Fig 14 par. [0135]: whether the classification result CR indicates that a bit error rate BER is greater than a threshold value may be determined. If the classification result CR indicates that the bit error rate BER is greater than the threshold value, in an operation S540, the controller 120 may schedule a read reclaim operation of a page selected as a reliability verification read target or a memory block including the selected page, and see par. [0095]: the read reclaim operation may include reading data of a page or a memory block of the nonvolatile memory device 110 and writing the read data in another page or another memory block of the nonvolatile memory device 110, and see par. [0050]: The error correction block 128 may perform error correction encoding based on data to be written in the nonvolatile memory device 110 through the memory interface 127.  The error correction encoded data may be provided to the nonvolatile memory device 110 through the memory interface 127.  The error correction block 128 may perform error correction decoding on data received through the memory interface 127 from the nonvolatile memory device 110).

Regarding claim 6, and similarly claims 13 and 19, Lee further discloses wherein the first trained machine learning model is a decision tree model, a neural network model, or a logistic regression model (see Lee, par. [0045]: The cores 123 may perform machine learning based on access environment information and access result information stored in the buffer memory 130.  For example, the cores 123 may generate (or update) learning results, such as decision tree, neural network, and support vector machine, as an access classifier by performing machine learning).

Regarding claim 7, and similarly claims 14 and 20, Lee further discloses:
determining, using a second trained machine learning model, that an estimated raw bit error rate based of the data in part on the first population value satisfies a second threshold (see Lee, par. [0009]: The controller may be configured to selectively perform a read reclaim operation or a reprogram operation on the nonvolatile memory device based on a predicted result of a future access to the nonvolatile memory device, and see par. [0045]: the cores 123 may update learning results, such as decision tree, neural network, and support vector machine, as an access classifier by performing machine learning, and (see Lee, Fig 1 par. [0081]: The storage device 100 may generate an access classifier by applying machine learning to the reliability verification read operation.  On the basis of the access classifier, the controller 120 may in advance classify (or predict) a result of the reliability verification read operation, and see Fig 14 par. [0134]: In response to performing the reliability verification read operation, in an operation S520, the access classifier CF may obtain the classification result CR by using the collected environment information EI.  For example, the classification module 123_4 may predict (or classify) a rate of error bits (i.e., BER) that are generated upon performing not the reliability verification read operation but the read operation on a selected page); and 
initiating a second media management operation in response to determining that the estimated raw bit error rate satisfies the second threshold, wherein the second media management operation is a different type operation than the first media management operation (see Lee, Fig 14 par. [0135]: whether the classification result CR indicates that a bit error rate BER is greater than a threshold value may be determined. If the classification result CR indicates that the bit error rate BER is greater than the threshold value, in an operation S540, the controller 120 may schedule a read reclaim operation of a page selected as a reliability verification read target or a memory block including the selected page, and see par. [0009]: The controller may be configured to selectively perform a reprogram operation on the nonvolatile memory device based on a predicted result of a future access to the nonvolatile memory device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Buyuktosunoglu et al. (20180358110, pub Dec. 13, 2018) discloses evaluating memory cells in a memory in a neural network and storing factors on corresponding memory cells. A first voltage may be applied to a memory in a neural network, and a processor may determine that a first memory cell is faulty at the first voltage.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAZZAD HOSSAIN/Examiner, Art Unit 2111  

                                                                                                                                                                                                      /CYNTHIA BRITT/Primary Examiner, Art Unit 2111